Grant, C. J.
(after stating the facts). The proximate cause of the accident was the fright of the horse. The testimony on this point is as follows: The driver testified :
“ I know he got frightened at something, but cannot tell what. There was the rattling of the leaves on the trees; the rubbing against the bridge; the bridge rattled; and the noise of the water, — some kind of bubbling noise; the wind blowing. I don’t know which.”
The roadbed was wide enough for the teams, to pass without difficulty. The defendant was not responsible for the fright of the horse. Plaintiff relies on Ross v. Township of Ionia, 104 Mich. 320, and Simons v. Township of Casco, 105 Mich. 588. In those cases the cause of the fright was directly attributable to the negligence of the township, and the decisions are based upon no other theory. There are but few miles of country road in Michigan where the same result might not follow, if a horse became frightened and backed to the roadside. All country roads usually have ditches on each side of them. The law does not require townships to furnish protection against frightened and unmanageable horses. Only when their own misconduct causes the fright do they become liable, and then because their negligent act caused the fright, and not because of negligence in not maintaining rails or barriers. That is the settled doctrine of this State. Agnew v. City of Corunna, 55 Mich. 428 (54 Am. Rep. *682383); Smith v. Township of Sherwood, 62 Mich. 159; Beall v. Township of Athens, 81 Mich. 536; St. Clair Mineral Springs Co. v. City of St. Clair, 96 Mich. 463; Bleil v. Railway Co., 98 Mich. 228; Lambeck v. Railroad Co., 106 Mich. 512; Kingsley v. Township of Bloomingdale, 109 Mich. 340.
Judgment reversed, and no new trial ordered.
The other Justices concurred.